89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Susan C. STEFFENS and James M. Steffens, wife and husband, Plaintiffs,v.AMERICAN PHARMACEUTICAL CO., Defendant-Appellee,andAbbott Laboratories;  Eli Lilly & Company;  Merck, Sharp &Dohme, formerly Sharp & Dohme;  E.R. Squibb &Sons, Inc.;  the Upjohn Co.,Defendants-Appellants.
No. 95-35265.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 10, 1996.Decided April 29, 1996.

Before:  WRIGHT, PREGERSON and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Because the Steffens voluntarily dismissed their claims against American Pharmaceutical Company before the district court granted summary judgment, the plaintiffs no longer had an active case against or controversy with APC.   We VACATE the district court's order and REMAND with instructions to dismiss APC based on the Steffens' stipulation.


3
VACATED and REMANDED with instructions.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3